DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37, 40 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makishima et al. (2002/0062872).
Regarding claim 35, Makishima et al. shows an adjustable nozzle assembly (fig 6) comprising: a receiver (4) having a first inlet, a first outlet, and a first internal passageway extending between the first inlet and the first outlet (fig 3), the receiver including a reception chamber (8, 3) centered about a first axis, the reception chamber being in fluid communication with the first internal passageway; a swivel member (6) disposed in the reception chamber of the receiver, the swivel member having a second inlet fluidly coupled to the first outlet (fig 3), a second outlet (5a), and a second internal passageway (5) extending between the second inlet and the second outlet, a nozzle (2) coupled to the swivel member and fluidly coupled to the second internal passageway (fig 6), wherein the nozzle is centered about a second axis; a restriction member (7) having an internal surface including a first flat portion (17a) configured to engage a second flat portion (17b) of an external surface of the swivel member to limit rotation of the swivel member relative to the restriction member such that the swivel member is rotatable relative to the receiver about the first axis only when the restriction member rotates about the first axis (threading 7 onto 4), and wherein the swivel member is rotatable relative to the receiver through a range of motion about a third axis that intersects and is perpendicular to the first axis; and a securement member (threads on 7) coupling the restriction member to the receiver, wherein the securement member is directly coupled to the receiver (fig 3); and wherein the first internal passageway and the second internal passageway are in fluid communication throughout the entirety of the range of motion (fig 3, 6).  It is noted that the first internal passageway 3 is in fluid communication with the second internal passage way 5 via the outside of the nozzle assembly. Air is a fluid and the air outside the device is in fluid communication with both the first internal passageway 3 and the second internal passage way 5.
Regarding claim 36, Makishima et al. shows an adjustable nozzle assembly (fig 6) comprising: a receiver (4) having a first inlet, a first outlet, and a first internal passageway extending between the first inlet and the first outlet (fig 3), the receiver including a reception chamber (8, 3) centered about a first axis and having a first cross-sectional area, the reception chamber being in fluid communication with the first internal passageway (fig 3); a swivel member (6 and 20) disposed in the reception chamber of the receiver, the swivel member having a second inlet (bottom of 20) fluidly coupled to the first outlet, a second outlet (outlet of 20), and a second internal passageway (19) extending between the second inlet and the second outlet, the second inlet having a second cross-sectional area; a nozzle (2) coupled to the swivel member and fluidly coupled to the second internal passageway (fig 6), wherein the nozzle is centered about a second axis; a restriction member (7) formed as a single continuous piece having an internal surface including a first planar portion (17a) configured to engage a second planar portion (17b) of an external surface of the swivel member to limit rotation of the swivel member relative to the restriction member such that the swivel member is rotatable relative to the receiver about the first axis only when the restriction member rotates about the first axis (when it threads onto 4), and wherein the swivel member is rotatable relative to the receiver about  a third axis that intersects and is perpendicular to the first axis; and a securement member (threads on 7) coupling the restriction member to the receiver, wherein the securement member is directly coupled to the receiver 9fig 3); and wherein the first cross-sectional area is greater than the second cross-sectional area (fig 3) and wherein a fluid can flow through the entirety of the first cross sectional area and the entirety of the second cross sectional area (fig 7)
Regarding claim 37,  the swivel member is rotatable relative to the restriction member through a range of motion, and wherein the entirety of the second cross-sectional area of the second inlet is in direct fluid communication with the reception chamber throughout the range of motion (fig 3, 6).
Regarding claim 40,  wherein the third axis is substantially perpendicular to the first flat portion and the second flat portion (fig 3).
Regarding claim 44, the restriction member is formed as a single continuous piece (fig 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 14-16, 18, 21, 24 and 35-44 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al. (2002/0062872) in view of Soden (3,605,735)
Regarding claim 11, Makishima et al. shows an adjustable nozzle assembly (fog 6) comprising: a receiver (4)  having a first inlet, a first outlet, and a first internal passageway extending between the first inlet and the first outlet (fig 4), the receiver including a reception chamber (3, 8) centered about a first axis, the reception chamber being in fluid communication with the first internal passageway (fig 3); a swivel member (6) disposed in the reception chamber of the receiver (fig 3), the swivel member having a second inlet (bottom of 6, fig 3) fluidly coupled to the first outlet, a second outlet (5a), and a second internal passageway (5) extending between the second inlet and the second outlet; a nozzle (2) coupled to the swivel member and fluidly coupled to the second internal passageway (fig 6), wherein the nozzle is centered about a second axis (fig 6); a restriction member (7) formed as a single continuous piece having an internal surface including a first planar portion (17a) configured to engage a second planar portion (17b) of an external surface of the swivel member to limit rotation of the swivel member relative to the restriction member (fig 3); 
But fails to disclose  a securement member coupling the restriction member to the receiver, wherein the securement member is directly coupled to the receiver and configured to selectively force the restriction member toward the receiver and wherein the securement member is movable relative to the restriction member.
However, Soden teaches a similar pivot, ball and socket connection that includes a restriction member (16) and a securement ember (42). The securement member coupling the restriction member to the receiver (12), wherein the securement member is directly coupled to the receiver and configured to selectively force the restriction member toward the receiver and wherein the securement member is movable relative to the restriction member (fig 4. The securement member forces at least a portion of restriction member towards a portion of the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed toad the securement member of Soden to the restriction member of Makishima in order to keep the restriction member from rotating when the securement member is tightened against the receiver. 
Regarding claim 14, wherein the securement member is configured to limit rotation of the restriction member to rotation about the first axis (soden).  
Regarding claim 15,  the swivel member is configured to rotate about the first axis through a maximum rotation angle of at least 360 degrees with respect to the receiver (while 7 Is being threaded onto 4).  
Regarding claim 16, wherein a bend angle is defined between the first axis and second axis, wherein the bend angle is adjustable from zero degrees (fig 7) to a maximum bend angle, and wherein the maximum bend angle ranges from greater than thirty degrees to less than sixty degrees (fig 6).  
In the alternative, regarding claim 16, Makishima et al. as modified above, further teaches wherein a bend angle is defined between the first axis and second axis, wherein the bend angle is adjustable from zero degrees (fig 7) to a maximum bend angle, and wherein the maximum bend angle ranges from greater than thirty degrees to less than sixty degrees (fig 6 shows approximately 60 degrees).  
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the mode/angle relationship, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Regarding claim 18,  wherein the securement member is configured to selectively fixedly couple the restriction member and the swivel member to the receiver (soden).
Regarding claim 21,  the swivel member has a substantially spherical external surface portion in contact with an internal surface of the receiver (fig 3, 7); wherein the nozzle is configured to discharge fluid along the second axis; and wherein the restriction member is coupled to the receiver such that the swivel member is positioned between the receiver and the restriction member, and wherein the restriction member defines a passageway through which the nozzle extends (fig 3, 6).  
Regarding claim 24,  the restriction member is configured to rotate relative to the receiver about the first axis (threading and unthreading 7 from 4).  
Regarding claim 38,  the securement member configured to selectively force the restriction member and the swivel member toward the receiver to fix the orientation of the swivel member (soden).
Regarding claim 39, engagement between the first planar portion and the second planar portion permits rotation of the swivel member relative to the restriction member about a third axis that intersects and is perpendicular to the first axis (fig 3), and wherein the third axis is substantially perpendicular to the first planar portion and the second planar portion.  
Regarding claim 41,  engagement between the first planar portion and the second planar portion permits rotation of the swivel member relative to the restriction member about only a third axis that intersects and is perpendicular to the first axis 9fig 3).
Regarding claim 42, the swivel member has a substantially spherical external surface portion positioned opposite the first planar portion (fig 3).
Regarding claim 43, the first planar portion is configured to engage the second planar portion to limit rotation of the swivel member relative to the restriction member such that the swivel member is rotatable relative to the receiver about the first axis only when the restriction member rotates about the first axis, and wherein the swivel member is rotatable relative to the receiver about a third axis that intersects and is perpendicular to the first axis (fig 3).


Claims 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al. (2002/0062872) as modified by Soden (3,605,735) above, further in view  of Takagi (6,846,022).
Regarding claims 19 and 29, Makishima et al as modified above, fails to teach wherein the second internal passageway of the swivel member is skewed with respect to the second axis of the nozzle.
However, Takagi teaches a skewed passageway of a swivel member (figures 1, 2B, 3A, 3B, and figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to skew or obliquely form the swivel member as taught by Takagi to the system of Makishima et al as modified above, the motivation being this allows for a stopped configuration in the straight form (see figure 1, 28 abuts against 24) and to be able to angle the joint while still allowing flow therethrough (see figures 3A and 3B).
Regarding claim 30, a modified Makishima et al. teaches wherein when the second axis of the nozzle is aligned with the first axis (figure 1, Takagi), the second inlet of the second internal passageway of the swivel member defines a first cross-sectional area through which fluid can flow, and wherein when the second axis is skewed with respect to the first axis, the second inlet of the second internal passageway of the swivel member defines a second cross-sectional area through which fluid can flow that is the same as the first cross-sectional area (figures 3A and 3B, Takagi).




Response to Arguments
Applicant's arguments filed for claims 11 and 36 have been considered, but are moot in view of the new grounds of rejection above.
Applicant's arguments filed with respect to claim 35 have been fully considered but they are not persuasive. It is noted that the first internal passageway 3 is in fluid communication with the second internal passage way 5 via the outside of the nozzle assembly. Air is a fluid and the air outside the device is in fluid communication with both the first internal passageway 3 and the second internal passage way 5 throughout the entire range of motion of the swivel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/19/2022